Litman Gregory Funds Trust c/o U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, CA 91741 May 4, 2012 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington D.C.20549 Re: Litman Gregory Funds Trust (the “Trust”) File Nos.: 333-10015 and 811-07763 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment for the Trust dated April 30, 2012, and filed electronically as Post-Effective Amendment No. 52 to the Trust’s Registration Statement on Form N-1A on April 30, 2012. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (626) 914-7363. Sincerely, /s/Elaine E. Richards Elaine E. Richards, Esq. For U.S. Bancorp Fund Services, LLC
